UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1550



BARRY E. WILT; BARBARA A. WILT,

                                             Plaintiffs - Appellants,

             versus


INTERNAL REVENUE SERVICE; UNITED STATES OF
AMERICA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CV-00-441-3-MN)


Submitted:    November 6, 2002            Decided:     December 11, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry E. Wilt, Barbara A. Wilt, Appellants Pro Se. Richard Farber,
Anthony Thomas Sheehan, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry E. Wilt and Barbara A. Wilt appeal the district court’s

order dismissing their tax refund suit for lack of jurisdiction.

We have reviewed the record and find no reversible error.   Under 26

U.S.C. § 7422 (2000), the district court lacked jurisdiction to

reconsider the partnership-level determinations upon which the

penalties and interest at issue were based. The district court also

lacked jurisdiction to abate interest on the underlying deficiency,

see 26 U.S.C. §§ 6404(e), (h) (2000), or to award damages, see 26

U.S.C. § 7433 (2000). Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2